                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

3M COMPANY,

       Plaintiff,
                                                                      Case No.: 6:20-cv-00648
v.

GEFTICO, LLC,

      Defendant.
___________________________/

     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT AND
                SUPPORTING MEMORANDUM OF LAW

       Defendant, Geftico, LLC (“Geftico” or “Defendant”), by and through its undersigned

counsel, and pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and Local Rule

3.01(a), hereby moves this Court to dismiss Plaintiff’s, 3M Company (“Plaintiff” or “3M”),

Complaint and Demand for Jury Trial (the “Complaint”) (Dkt. 1), and in support thereof, states:

                                      INTRODUCTION

       1.      3M’s Complaint is short on ultimate facts and long on inflammatory,

derogatory, and conclusory assertions. Upon a careful review of the Complaint, there are a

few tell-tale signs that it was drafted and filed in haste without paying careful attention to the

contents of the Exhibits attached to the Complaint, including allegations that Geftico sent a

“smoking gun” email (Exhibit L) even though, as reflected on the face of the email, Geftico

did not send it. Additionally, there are other allegations of Geftico’s purported conduct that

do not measure up to what the Exhibits actually show. One reasonable explanation for this is




                                          Page 1 of 23
that 3M was in a hurry to file this lawsuit (as well as others in different federal jurisdictions)1

against anyone in order to distract the media’s attention and take the heat off of itself for, inter

alia, the debacle of selling U.S.-manufactured respirators to Canada and Latin America rather

than to the United States.2 In any event, for the reasons more fully set forth below, 3M’s

Complaint must be dismissed for failure to state a claim upon which relief can be granted.

                                        BACKGROUND

        2.      On April 14, 2020, Plaintiff filed its Complaint against Defendant, asserting

seven (7) causes of action: (a) Count I, trademark infringement under 15 U.S.C. § 1114(1); (b)

Count II, unfair competition, false endorsement, false association, and false designation of

origin under 15 U.S.C. § 1125(a)(1)(A); (c) Count III, trademark dilution under 15 U.S.C. §

1125(c); (d) Count IV, false advertising under 15 U.S.C. § 1125(a)(1)(B); (e) Count V,

violation of Florida’s Unfair and Deceptive Trade Practices Act, § 501.201, et seq., Fla. Stat.

(“FDUTPA”); (f) Count VI, dilution under section 495.151, Fla. Stat.; (g) Count VII,

trademark infringement under section 495.131, Fla. Stat.; and (h) Count VIII, unfair

competition under Florida common law. (Dkt. 1, the “Compl.”).


1
 There are at least two other federal cases that 3M filed around the same time as the instant
action: (a) 3M Company v. RX2LIVE, LLC, Case No. 1:20-cv-00523-NONE-SAB (U.S. Dist.
Ct., E.D. Ca. 4/19/20); and (b) 3M Company v. Performance Supply, LLC, 1:20-cv-02949-
LAP (U.S. Dist. Ct., S.D.N.Y 4/13/20). Notably, these Complaints contain a lot of the same
cookie-cutter allegations that appear in the Complaint in the instant case.
2
  David DiSalvo, Senior Contributor for Healthcare, Forbes, “N95 Masks Have Been Leaving
the Country During the Coronavirus Pandemic When We Needed Them Most – What Should
Happen Next?”, https://www.forbes.com/sites/daviddisalvo/2020/04/06/n95-masks-have-
been-leaving-the-country-during-the-coronavirus-pandemic-when-we-needed-them-the-most
-what-should-happen-next/#afff6ad41e0e; Parija Kavilanz, CNN Business, “3M: We’ll make
more N95 masks for the US but we need to keep exporting them”,
https://www.cnn.com/2020/04/03/business/3m-defense-production-act-response/index.html.


                                           Page 2 of 23
         3.    All of these claims are premised upon the same core nucleus of facts, which

largely consist of inflammatory, derogatory, and conclusory assertions and which are allegedly

supported by exhibits. Upon a close examination of the allegations of the Complaint and the

attached Exhibits, and after the elimination of all of the self-congratulatory fluff and sound

bites to placate the media, 3M’s case crumbles like a cookie.

         4.     Throughout the history of the company, 3M has provided scientific and

medical products to consumers worldwide under its 3M marks and consumers rely on those

marks to identify “superior quality” 3M products. (Compl. 1, ¶ 3). 3M has federal trademark

registrations that cover its symbol “3M” and its slogan “3M Science. Applied to Life.” (Id.,

¶ 28).

         5.    The demand for 3M respirators has grown “exponentially” in response to the

COVID-19 pandemic. (Id., ¶ 5). Supposedly, “3M has not increased the prices that it charges

for 3M respirators as a result of the COVID-19 outbreak” (Id., and ¶ 36), though assuredly

3M’s list price still makes it a profit. Because 3M’s N95 masks and other products are in high

demand, 3M claims that scams have been created regarding these products, including price

gouging, fake offers, and counterfeiting. (Id., ¶ 6).

         6.    On or about March 31, 2020, Geftico sent a PowerPoint presentation titled

“masks” (hereafter, the “Presentation”) to Adam Lorimer of the CDC’s Office of the Assistant

Secretary of Preparedness and Response, COVID-19 Response Detail with the DSNS. (Id.,

40, and Composite Exhibit H). In the Presentation, 3M alleges that Geftico offered to sell to

DNSN 15 million 3M-brand, N95 Model 1860 respirators for $6.77 each. (Id., ¶ 41, and

Composite Exhibit H).



                                          Page 3 of 23
       7.      Regarding the Presentation, 3M alleges that: “[t]he Presentation contains a

Technical Data Sheet for the 3M-brand, N95 Model 1860 respirators that Defendant

purportedly had for sale” (Id., ¶ 42, and Composite Exhibit H); “Plaintiff’s famous 3M design

mark, and well-known slogan, ‘3M Science. Applied to Life,’ prominently appeared in the

upper left-hand corner of the Technical Data Sheet” (Id., ¶ 42, and Composite Exhibit H);

“Plaintiff’s famous 3M design mark also appeared in the bottom of the Technical Data Sheet”

(Id., ¶ 42, and Composite Exhibit H); and “[a]dditionally, Plaintiff’s famous standard-character

3M mark appeared in the Technical Specification Sheets” (Id., ¶ 41, and Composite Exhibit

H).

       8.      3M further alleges that: “Defendant’s use of the 3M Marks throughout the

Presentation was intended to mislead the CDC and DSNS into believing that Defendant was

an authorized distributor of Plaintiff’s products and/or otherwise had an association or

affiliation with Plaintiff and its products. Defendant is not, and never has been, an authorized

distributor or vendor of Plaintiff’s products. Defendant also does not have, and has never had,

an association or affiliation with Plaintiff.” (Id., ¶ 43, and Composite Exhibit H).

       9.      Composite Exhibit H, however, does not say what 3M claims it says. On the

first page of the Exhibit, there is an email to which the Presentation is attached. Admittedly,

Geftico sent the email and the Presentation to Mr. Lorimer as indicated by the Exhibit, but 3M

(either negligently, conveniently or purposefully) ignored the subject line and the body of the

email. The subject line clearly reads “Mike Geftic – Offerings from Companies Represented

by Geftico.” (emphasis added). The body of the email states, in its entirety:




                                         Page 4 of 23
       Nice speaking with you earlier attached is a presentation from the
       companies that have in stock or have on order for Hand Sanitizer, Masks
       Etc.

       Please let me know if there is any questions on any individual items I have on
       here and I can get a call or email communication going with the individual
       companies who own the items directly.

       As well I did get an offering on 3M masks this AM, I believe the price is very
       High and not sure how many hands have touched them, but there are 15
       Million in Texas right now that can be bought.

       Please let me know if you need any more info, my cell…is the best place to get
       with me.

(Compl., Composite Exhibit H, p. 2) (emphasis added). Based on this email, Geftico did not

have the respirators for sale, never stated that it had a relationship with 3M, and informed Mr.

Lorimer that the PPE contained in the Presentation was for products being sold by others, i.e.,

the email clearly refers to “companies represented by Geftico” and “the companies that have

in stock.” (Id.). The email also states that Geftico can get “a call or email communication

going with the individual companies who own the items directly.” (Id.). Thus, this email

clearly shows that Geftico was an independent sales company that was merely passing

information about products that were being sold by and in the possession of other companies;

no other reasonable inference can be obtained from the contents of this email, thereby making

Composite Exhibit H directly contradictory to 3M’s fanciful allegations.

       10.     Additionally, the Presentation that is attached to the email references other PPE

products, not just 3M-manufactured ones, being sold by companies/vendors represented by

Geftico. (Compl., Composite Exh. H). In fact, 3M masks only appear on one page of the




                                         Page 5 of 23
Presentation which is an informational promotional marketing pamphlet made by 3M! (Id., p.

6).3

          11.   3M also accuses Defendant of price gouging because the $6.77 per mask sale

price was higher than 3M’s suggested retail price of $1.27. (Compl., ¶ 45). Again, as the email

plainly states, the products are sold by other companies at those prices, not Geftico. This is

another instance of a 3M allegation being negated by the attached Exhibits.

          12.   After the March 31, 2020 email, the next email communication between Mr.

Lorimer and Geftico occurred on April 7, 2020, as part of the email chain from Composite

Exhibit H and bearing the subject line of “Mike Geftic – Offerings from companies

represented by Geftico”. (Compl., Exh. I, p. 2) (emphasis added). It references new

availability on 3M N95 model number 1860 masks, including location, units, and price, and

requests that Mr. Lorimer let Geftico know “if you need any additional information or have

any questions.” (Id.). In response to this email, Mr. Lorimer requested that Geftico provide

the lot numbers for the 3M respirators. (Id., Exhibit J). Geftico respond to this email by stating

“OK no problem, I will ask my vendor for this information.” (Id., Exhibit K) (emphasis

added).

          13.   3M next alleges that, on April 8, 2020, “instead of providing the requested

information, [Geftico] responded with more false information contained in an email and an

attached Letter of Intent”. (Id., ¶ 51, and Exhibit L). However, when you look at Exhibit L,

Geftico never provided any information, much less false information, to Mr. Lorimer. The


3
 Notably, this is no different than Walmart selling trademarked products that it purchased from
manufacturers by advertising such products on its website using marketing materials and
pictures created by the manufacturer.


                                          Page 6 of 23
email in Exhibit L is from Chris, not Mike Geftic, and was sent from the email address

chris@progadsales.com, not mike@geftico.com.          (Id., Exhibit L).    In fact, Mike Geftic

(mike@geftico.com) was even carbon-copied on the email. (Id.). The information contained

in this email and the attached Letter of Intent, therefore, did not come from Geftico.

Consequently, Geftico is not responsible for the information contained in the

chris@progadsales.com email, regardless of its truth or falsity.

       14.     Based on the above allegations and the Exhibits to the Complaint, 3M “seeks

relief against Defendant for federal and state trademark infringement, unfair competition, false,

association, false endorsement, false designation of origin, trademark dilution, false

advertising, and deceptive acts and business practices.” (Id., ¶ 55).

                           MOTION TO DISMISS STANDARD

       15.     When evaluating a motion to dismiss under Rule 12(b)(6), the Court must

accept the allegations of the non-movant’s pleadings as true, but “[t]o survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’“ Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 167 L. Ed. 2d 929 (2007)). Moreover, “a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555 (citations omitted). The Eleventh Circuit has made it clear that when a plaintiff attaches

exhibits to a complaint and the exhibits contradict the allegations of the complaint, the exhibits

control. See Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007).



                                          Page 7 of 23
       Our duty to accept the facts in the complaint as true does not require us to ignore
       specific factual details of the pleading in favor of general or conclusory
       allegations. Indeed, when the exhibits contradict the general and
       conclusory allegations of the pleading, the exhibits govern.

Id. (emphasis added); see also Simmons v. Peavy-Welsh Lumber Co., 113 F.2d 812, 813 (5th

Cir. 1940) (“Where there is a conflict between allegations in a pleading and exhibits thereto, it

is well settled that the exhibits control.”); Associated Builders, Inc. v. Ala. Power Co., 505

F.2d 97, 100 (5th Cir. 1974).4 In Associated Builders, the Court recognized that “[c]onclusory

allegations and unwarranted deductions of fact are not admitted as true, especially when such

conclusions are contradicted by facts disclosed by a document appended to the complaint.”

Associated Builders, 505 F.2d at 100. “If the appended document, to be treated as part of the

complaint for all purposes under Rule 10(c), Fed.R.Civ.P., reveals facts which foreclose

recovery as a matter of law, dismissal is appropriate.” Id.

                                MEMORANDUM OF LAW

A.     Count I fails to state a claim for trademark infringement under 15 U.S.C. §
       1114(1).

       16.     In Count I of the Complaint, 3M alleges trademark infringement in violation of

15 U.S.C. § 1114(1). Specifically, 3M faults Geftico for “using the 3M Marks in commerce

to advertise, promote, offer for sale, and sell 3M-brand N95 respirators, including, for example,

in the ‘letter of intent’”. (Compl., ¶ 63). 3M further alleges that Geftico’s use of its 3M Marks

“is causing, likely to cause and is likely to continue causing, consumer confusion, mistake,

and/or deception about whether”: (a) Geftico is 3M; (b) Geftico is an affiliate, licensee, or


4
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed down
prior to October 1, 1981.


                                         Page 8 of 23
authorized distributor of 3M; (c) Geftico’s products are affiliated, connected, or associated

with 3M’s products; and (d) Geftico or Geftico’s products originate with, sponsored or

approved by, or are offered under a license from 3M (Id., ¶¶ 64-66). Section 1114(1) provides,

in pertinent part:

        (1) Any person who shall, without the consent of the registrant—

        (a) use in commerce any reproduction, counterfeit, copy, or colorable imitation
            of a registered mark in connection with the sale, offering for sale,
            distribution, or advertising of any goods or services on or in connection with
            which such use is likely to cause confusion, or to cause mistake, or to
            deceive; or

        (b) reproduce, counterfeit, copy, or colorably imitate a registered mark and
            apply such reproduction, counterfeit, copy, or colorable imitation to labels,
            signs, prints, packages, wrappers, receptacles or advertisements intended to
            be used in commerce upon or in connection with the sale, offering for sale,
            distribution, or advertising of goods or services on or in connection with
            which such use is likely to cause confusion, or to cause mistake, or to
            deceive,

        shall be liable in a civil action by the registrant for the remedies hereinafter
        provided.

It is well-settled that under the “first sale doctrine,” an independent dealer may use a

manufacturer’s trademark to re-sell that brand of goods, see, e.g., Sebastian Int’l, Inc. v. Longs

Drug Stores Corp., 53 F.3d 1073, 1077 (9th Cir. 1995); Quill Corp. v. NADA Scientific

Ltd., Case No. 97 C 7461, 1998 U.S. Dist. LEXIS 8527, 1998 WL 295502 (N.D. Ill. 1998),

and   that   such    conduct   does   not     constitute   trademark   infringement   or     unfair

competition. However, “one who resells trademark goods is obligated to do so in a manner

that is not likely to cause confusion or imply that the seller is associated with the

manufacturer.” Quill, 1998 U.S. Dist. LEXIS 8527, at *8.




                                            Page 9 of 23
       17.     Here, 3M has failed to allege ultimate facts to establish that Geftico was using

3M marks in an infringing manner. First, there is nothing about the emails attached in Exhibits

H, K, and L or the Presentation included as part of Exhibit H (i.e., the documents on which 3M

relies to state a claim for infringement) that would cause confusion that Geftico is 3M. In fact,

the subject line of the emails stated that “Offerings from Companies Represented by

GEFTICO”, and the emails in Exhibit H and J make it clear that the PPE items for sale were

from other vendors, not 3M. There is no representation of any kind that Geftico is 3M or that

Geftico is an affiliate/licensee/authorized distributor of 3M. Second, nowhere in the Exhibits

does Geftico state that it has any products, much less ones that are affiliated, associated, or

originate with or approved by 3M, in Geftico’s possession for sale. Rather, Geftico made it

crystal clear that the products being sold were in the hands of other vendors that Geftico

represented. Third, as the emails clearly reflect, Geftico’s name, branding, location, phone

number, and email address in no way indicate any affiliation with 3M that would cause

confusion between Geftico and 3M. Because the Exhibits to the Complaint govern, and

because they negate 3M’s allegations, 3M has failed to allege actionable trademark

infringement against Geftico. See Simmons, 113 F.2d 812, 813 (5th Cir. 1940) (“Where there

is a conflict between allegations in a pleading and exhibits thereto, it is well settled that the

exhibits control.”).

       18.     Additionally, 3M’s trademark infringement claim fails under the “first sale”

doctrine”. As explained by the Quill court, in Bandag, Inc. v. Al Bolser’s Tire Stores, Inc.,

750 F.2d 903, 911 (Fed. Cir. 1984), and Stormor, a Div. of Fuqua Inds., Inc. v. Johnson, 587

F. Supp. 275, 279 (W.D. Mich. 1984), cases in which the courts found that resellers had



                                         Page 10 of 23
engaged in trademark infringement, “the reseller’s conduct went beyond the mere resale of

trademark goods. In each case, the manufacturer had an authorized sales network in place, and

the defendant’s actions mislead consumers into believing that the defendant was part of that

network.” Quill, 1998 U.S. Dist. LEXIS 8527, at *8. Here, 3M has alleged (including through

the attached Exhibits) that Geftico was reselling 3M-branded masks. There is no allegation of

any conduct by Geftico that it was part of any authorized sales network of 3M, and the Exhibits

to the Complaint clearly show that Geftico never held itself out as an authorized dealer or

licensee of 3M. As a result, Count I fails to state a claim and must be dismissed.

B.     Count II fails to state claim for unfair competition, false endorsement, false
       association, and false designation of origin under 15 U.S.C. § 1125(a)(1)(A).

       19.     In Count II of the Complaint, 3M alleges unfair competition, false endorsement,

false association, and false designation of origin under 15 U.S.C. § 1125(a)(1)(A). Notably,

3M’s allegations in this Count are quite flimsy, alleging the elements of the claim “upon

information and belief” and following that up in one instance with the conclusory statement of

“Defendant’s acts and conduct complained of herein constitute unfair competition, false

endorsement, false association, and/or false designation of origin in violation of 15 U.S.C. §

1125(a)(1)(A)” with no detail or elaboration. (Compl., ¶ 76). This harkens back to the days

of notice pleading, which was rejected by the United States Supreme Court in Twombly and

Iqbal. In any event, under this Count, 3M also alleges that: (a) “[u]pon information and

belief, Defendant’s use of Plaintiff’s famous 3M Marks to advertise, market, offer for sale,

and/or sell purported 3M-brand N95 respirators to consumers at exorbitant prices, in general,

and during a global pandemic such as COVID-19, specifically, also constitutes unfair

competition in violation of 15 U.S.C. § 1125(a)(1)(A)” (Id., ¶ 77) (emphasis added); and (b)


                                        Page 11 of 23
“Defendant has also falsely held itself and its affiliates out to be an agent of and/or authorized

by Plaintiff to sell and/or distribute 3M-branded products, when this is not the case” (Id., ¶ 78).

       20.     Section 1125(a)(1)(A) provides as follows:

       (a) Civil action

           (1) Any person who, on or in connection with any goods or services, or any
       container for goods, uses in commerce any word, term, name, symbol, or
       device, or any combination thereof, or any false designation of origin, false or
       misleading description of fact, or false or misleading representation of fact,
       which—
               (A) is likely to cause confusion, or to cause mistake, or to deceive as to
       the affiliation, connection, or association of such person with another person,
       or as to the origin, sponsorship, or approval of his or her goods, services, or
       commercial activities by another person, or…

       shall be liable in a civil action by any person who believes that he or she is or
       is likely to be damaged by such act.

The “first sale” doctrine also applies to claims under section 1125(a). See, e.g., Brain Pharma,

LLC v. Scalini, 858 F. Supp. 2d 1349, 1353 (S.D. Fla. 2012). “Under the ‘first sale doctrine,’

the resale of genuine trademarked goods does not generally constitute trademark

infringement.” Id. (citing Davidoff & CIE, S.A. v. PLD Int’l Corp., 263 F.3d 1297, 1301 (11th

Cir. 2001)). “Thus, even if a subsequent sale of a trademarked good is made without the

trademark owner’s consent, the resale of a genuine good does not violate the Lanham Act.”

Id. (citing Davidoff, 263 F. 3d at 1302). “However, the first sale doctrine does not apply ‘when

an alleged infringer sells trademarked goods that are materially different than those sold by the

trademark owner.’” Id. “A material difference is a difference that consumers consider relevant

to a decision about whether to purchase a product.” Id. “The Eleventh Circuit has held that

the resale of a trademarked product that has been altered, resulting in physical differences in

the product, is a material difference that can create a likelihood of consumer confusion.” Id.


                                          Page 12 of 23
(citing Davidoff, 263 F. 3d at 1302, which affirmed district court’s finding that etching glass

of perfume bottle to remove the batch code degraded appearance of product and created

likelihood of confusion)).

       21.     Based on the Exhibits attached to the Complaint, Geftico did not sell any

trademarked goods to anyone. Geftico’s vendors had 3M branded masks for sale, not Geftico,

and Geftico merely passed along that information to a potential buyer, eventually putting the

potential buyer directly into contact with another (who, not Geftico, sent the purported

“smoking gun” email in Exhibit L to Mr. Lorimer). At best, based on the governing Exhibits,

Geftico made a sales pitch for its vendors who “have in stock or have an order for” masks,

including 3M branded ones. This language, even when viewed in a light most favorable to

3M, means that Geftico’s vendors are engaging in a resale a 3M-branded products, an activity

which is not prohibited by the Lanham Act. Moreover, there are no allegations (at least none

which are not contradicted by the attached Exhibits) that the 3M-branded masks for sale by

Geftico’s vendors have been altered in any way causing a material difference that would

otherwise make the resale actionable. As a result, 3M has failed to state a claim against Geftico

under section 1125(a)(1)(A).

       22.     Additionally, neither the Lanham Act nor Florida law provides a plaintiff with

a civil claim for price gouging. See Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d

787, 798 (5th Cir. 2011) (“[C]onsumers do not have standing under the Lanham Act [because]

the injuries consumers suffer as a result of anti-competitive behavior — being forced to pay a

higher price for a good, or being duped into purchasing a lower-quality service — are not the

kinds of injuries that the Lanham Act was intended to redress.”); Equity Lifestyle Props., Inc.



                                         Page 13 of 23
v. Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1241 and n.10 (11th Cir. 2009); Fla.

Stat. § 501.160(8) (2019) (unconscionable prices of commodities during declared state of

emergency is enforced by office of state attorney or Department of Legal Affairs). Therefore,

working the phrase “price gouging” into Count II does not magically revive this otherwise

failed claim; but rather, it only serves to spuriously try to impassion the reader. As a result,

Count II must be dismissed for failure to state a claim upon which relief can be granted.

C.     Counts III and VI fail to state a claim for federal and state trademark dilution,
       respectively.

       23.     In Count III of the Complaint, 3M asserts a claim for trademark dilution under

15 U.S.C. § 1125(c), and in Count VI, 3M asserts a claim for trademark dilution under section

495.151, Fla. Stat. Notably, both claims contain virtually the same allegations. 3M alleges

that its marks “were famous among the general consuming public before and at the time

Geftico began using 3M’s marks in commerce on, for, and/or in connection with the

advertising, promotion, offering for sale, and/or sale of products (including, without limitation,

3M-brand N95 respirators).” (Compl., ¶¶ 83, 110). 3M goes on to allege that “Defendant’s

use of Plaintiff’s famous 3M Marks in commerce on, for, and/or in connection with the

advertising, promotion, offering for sale, and/or sale of products (including, without limitation,

3M-brand N95 respirators) is likely to dilute the distinctive quality of the famous 3M Marks,

such that”: (a) the established selling power and the value of the marks will be whittled away;

(b) the ability to identify 3M as the source of the 3M marks will be whittled away; (c) the

marks’ indication of superior quality will be whittled away; and (b) 3M’s exclusive association

with the marks will be blurred. (Id., ¶¶ 84-87, and 111-112).




                                         Page 14 of 23
       24.     Courts have found that the standard for establishing a dilution claim under

Florida law is essentially the same as that of a dilution claim under the Lanham Act. Florida

Int’l Univ. Board of Trustees v. Fla. Nat’l Univ., Inc., 91 F.Supp.3d 1265, 1286 (S.D. Fla.

2015) (citations omitted). “To prevail on a dilution claim, the plaintiff must show that: (1) the

plaintiff’s mark is famous; (2) the defendant used the plaintiff’s mark after the plaintiff’s mark

became famous; (3) the defendant’s use was commercial and in commerce; and (4) the

defendant’s use of the mark has likely caused dilution.” Id. (citing Rain Bird Corp. v. Taylor,

65 F.Supp.2d 1258, 1266-67 (N.D. Fla. 2009)).

       25.     “Dilution by blurring” occurs when defendant’s mark “‘impermissibly creates

an association’ arising from the similarity between its mark and [the plaintiff’s] marks, thus

diluting the distinctiveness of [the plaintiff’s] marks.” Id. “In determining whether a mark is

likely to cause dilution by blurring, the Court may consider all relevant factors, including the

following: (i) the degree of similarity between the mark and the famous mark; (ii) the degree

of inherent or acquired distinctiveness of the famous mark; (iii) the extent to which the owner

of the famous mark is engaging in substantially exclusive use of the mark; (iv) the degree of

recognition of the famous mark; (v) whether the user of the mark intended to create an

association with the famous mark; and (vi) any actual association between the mark and the

famous mark.” Id. For example, in the Florida Int’l Univ. Board of Trustees case, the court

examined whether Florida National University’s marks were similar to Florida International

University’s marks using these factors, concluding that there was no serious danger that the

consuming public would think that both parties marks originate from a single source. Id., at

1287-88.



                                         Page 15 of 23
       26.     In the instant case, based on the Exhibits to the Complaint, Geftico’s vendors

were engaging in the resale of 3M-branded masks. There are no facts alleged that show 3M’s

marks were diluted in any way by the mere reselling of 3M’s own products. To the contrary,

the reselling of 3M’s own products would have zero negative impact on the quality, identity,

selling power, and value of the marks. Unlike the Rain Bird and Florida Int’l Univ. Board of

Trustees cases, this is not a situation where a defendant used or was accused of using similar

marks to sell goods and services to consumers who would be unable to differentiate between

3M and Geftico. In fact, as analyzed above, Geftico’s written communications attached as

Exhibits to the Complaint carefully let the recipient and any other reader know that 3M

products are being sold by vendors that Geftico represents. No confusion could possibly or

reasonably arise under those circumstances, especially considering that Geftico does not use a

name, symbol, email address, or contact information similar to 3M and does not say that it is

affiliated with, an authorized dealer of, or licensee of 3M. Based on these facts, 3M’s position

is essentially akin to saying that an E-Bay seller offering to sell Nike Air Jordan sneakers (even

above original list price) dilutes Nike’s marks by such resale. On its face, such a position is

patently absurd and would actually be injurious to commerce. Additionally, to the extent that

this claim is premised upon alleged price gouging, such a claim is not cognizable under the

Lanham Act or Florida law. See Harold H. Huggins Realty, 634 F.3d at 798; Equity Lifestyle

Props., Inc., 556 F.3d at 1241 and n.10; Fla. Stat. § 501.160(8) (2019). As a result, Counts III

and VI fail to state a claim upon which relief can be granted and must, accordingly, be

dismissed.




                                         Page 16 of 23
D.     Count IV fails to state a claim for false advertising under 15 U.S.C. §
       1125(a)(1)(B).

       27.     In Count IV of the Complaint, 3M asserts a claim for false advertising under 15

U.S.C. § 1125(a)(1)(B), dubbed “Defendant’s ‘Letter of Intent’”. In this Count, 3M alleges

that “[t]he statements that Defendant made in its Letter of Intent constitute commercial

advertising and/or commercial promotion” and “contained false, misleading, and/or deceptive

statements about the nature, characteristics, qualities, and/or geographic origin of Defendant

and/or the products that Defendant allegedly had available for sale.” (Compl., ¶¶ 93-94). 3M

also alleges that the Letter of Intent contained “false, misleading, and/or deceptive statements

about the nature, characteristics, qualities, and/or geographic origin of Plaintiff and Plaintiff’s

3M-brand products, including, without limitation, Plaintiff’s 3M-brand N95 respirators.” (Id.,

¶ 95). According to 3M, the Letter of Intent is likely to cause 3M “to suffer harm in the form

of lost sales and irreparable diminution to the 3M brand and 3M Marks’ reputation, fame, and

goodwill.” (Id., ¶ 97).

       28.     “To succeed on a false advertising claim under § 43(a)(1)(B) of the Lanham

Act, [i.e., 15 U.S.C. § 1125(a)(1)(B),] a plaintiff must establish that (1) the advertisements of

the opposing party were false or misleading; (2) the advertisements deceived, or had the

capacity to deceive, consumers; (3) the deception had a material effect on purchasing

decisions; (4) the misrepresented product or service affects interstate commerce; and (5) the

movant has been -- or is likely to be -- injured as a result of the false advertising.” Hickson

Corp. v. Northern Crossarm Co., 357 F.3d 1256, 1260-61 (11th Cir. 2004). Thus, in the first

element, a necessary showing is that the defendant initiated the alleged false advertising.




                                          Page 17 of 23
       29.     3M’s allegations in Count IV suffer from a colossal flaw that obliterates this

entire claim. As established by Exhibit L, which is the email that transmitted the Letter of

Intent to Mr. Lorimer, neither Geftico nor its President, Mike Geftic, sent the email and its

attached Letter of Intent to Mr. Lorimer. Instead, the email and Letter of Intent were sent to

Mr. Lorimer by Chris from the email address christopher@progadsales.com, not from Geftico

or mike@geftico.com. Because Exhibit L controls here and negates 3M’s allegations, 3M

cannot prevail on a false advertising claim where Geftico did not send the alleged false

advertisement. As a result, Count IV fails to state a claim against Geftico. Because 3M can

never state a claim for false advertisement against Geftico based on Exhibit L, this Court should

dismiss Count IV with prejudice.

E.     Count V fails to state a claim for a violation of FDUPTA.

       30.     In Count V of the Complaint, 3M asserts a claim against Geftico for a FDUTPA

violation. In support of this claim, 3M alleges that: (a) Geftico used 3M’s marks without

authorization; (b) Geftico used 3M’s marks in the Presentation with “the intent of confusing

and misleading consumers, including the CDC and DSNS, that Defendant is an authorized

distributor of 3M products, and that Defendant had genuine 3M-brand products for sale”; and

(c) Geftico attempted to “exploit a global pandemic for profit”. Basically, this claim is another

iteration of 3M’s trademark infringement claim.

       31.     In order to be entitled to relief under Sections 501.211(1) and 501.211(2), Fla.

Stat., 3M must allege that it was aggrieved by an act or practice that constitutes a “violation of

this part.” See Fla. Stat. § 501.211(1) (2019). While engaging in trademark infringement can

be an unfair and deceptive trade practice that constitutes a “violation of this part”, see



                                         Page 18 of 23
Laboratorios Roldan v. Tex Int’l, Inc., 902 F.Supp. 1555, 1569-70 (S.D. Fla. 1995) (explaining

that intentionally palming off or passing off products is the type of behavior which FDUTPA

was meant to protect against), 3M has to actually allege a claim for trademark infringement.

See Wedding & Event Videographers Ass’n v. Videooccasion, Inc., Case No. 8:05-cv-923-T-

23TGW, 2005 U.S. Dist. LEXIS 58373, *6 n.4 (M.D. Fla. July 29, 2005) (recognizing that

plaintiff’s claim for FDUPTA violation was same as federal trademark infringement claim and,

therefore, “the elements for establishing both of the claims are the same.”) (citing Investacorp,

Inc. v. Arabian Inv. Banking Corp., 931 F.2d 1519, 1521 (11th Cir. 1991)). As analyzed above,

and as demonstrated by the Exhibits to the Complaint, 3M has failed to allege that Geftico has

engaged in trademark infringement. Consequently, by extension, 3M has also failed to allege

a violation of FDUTPA based on the same purported conduct. Accordingly, Count V should

be dismissed.

F.     Count VII fails to state a claim for trademark infringement under section 495.131,
       Florida Statutes.

       32.      In Count VII of the Complaint, 3M asserts a claim for trademark infringement

under section 495.131, Fla. Stat. Similar to the Lanham Act trademark infringement claim

asserted in Count I, 3M alleges (mostly in a conclusory fashion) that: (a) 3M is the exclusive

owner of 3M’s marks and slogan; (b) 3M did not authorize Geftico to use 3M’s marks or

slogans to promote or sell 3M products, including in the Presentation; (c) Geftico used 3M

marks in furtherance of a scheme to exploit consumer goodwill, reputation, fame, and

commercial success of 3M’s products; (d) 3M has suffered and will suffer from Geftico’s

actions and complained-of conduct, including advertising and offering to sell products for

“exorbitant prices”, i.e., price gouging. (Compl., ¶¶ 117-124).


                                         Page 19 of 23
       33.     Section 495.131, Fla. Stat., provides, in pertinent part:

       [A]ny person who shall, without the consent of the registrant:

       (1) Use any reproduction, counterfeit, copy, or colorable imitation of a mark
       registered under this chapter in connection with the sale, offering for sale,
       distribution, or advertising of any goods or services on or in connection with
       which such use is likely to cause confusion, to cause mistake, or to deceive; or

       (2) Reproduce, counterfeit, copy, or colorably imitate a mark registered under
       this chapter and apply such reproduction, counterfeit, copy, or colorable
       imitation to labels, signs, prints, packages, wrappers, receptacles, or
       advertisements intended to be used upon or in connection with the sale,
       distribution, or advertising of goods or services on or in connection with which
       such use is likely to cause confusion, to cause mistake, or to deceive;

       shall be liable in a civil action by the owner of such registered mark….

According to the Florida Supreme Court, federal case law interpreting federal trademark law

is to be given “due consideration and great weight” when interpreting Florida’s trademark

laws. Great S. Bank v. First S. Bank, 625 So.2d 463, 466-67 n.4 (Fla. 1993); M&B Beverage

Corp. v. N.Y.N.Y. Hotel, LLC, Case No. 96-2481-CIV-Moreno, 1997 U.S. Dist. LEXIS

24258, * 39 (S.D. Fla. Oct. 22, 1997). Thus, “[i]In essence, claims for trademark infringement

arising under Florida law are to be analyzed pursuant to federal jurisprudence.” M&B

Beverage Corp., 1997 U.S. Dist. LEXIS 24258, at *39.

       34.     For the reasons set forth above under subsection A. of this Memorandum of

Law, including but not limited to: (a) the Exhibits attached to the Complaint negate 3M’s

allegations; (b) the Exhibits show that no confusion or mistake was possible; and (c) the first

sale doctrine, 3M fails to state a claim for trademark infringement. See, e.g., M&B Beverage

Corp., 1997 U.S. Dist. LEXIS 24258, at *39 (concluding that “in light of this Court’s finding

that the Hotel’s federal marks do not infringe upon M&B’s federal registrations, this Court



                                         Page 20 of 23
finds that M&B’s claim for trademark infringement under Florida law must also fail.”).

Consequently, by extension, Count VII fails to state a claim upon which relief can be granted

and must, accordingly, be dismissed.

G.     Count VIII fails to state a claim for unfair competition under Florida common
       law.

       35.     In Count VIII of the Complaint, 3M asserts a claim against Geftico for unfair

competition under Florida common law. In this Count, 3M alleges that: (a) 3M has the

exclusive right to its marks and its slogan for advertising, offering to sell, and selling its

products, including its respirators; and (b) “Defendant’s use of the 3M Marks and 3M Slogan

in commerce for, among other things, advertising, promoting, offering for sale, and selling

Plaintiff’s 3M-brand products, including N95 respirators is likely to confuse consumers,

including government agencies, and mislead them into believing that Defendant is associated

with Plaintiff, is an authorized distributor for Plaintiff, and/or has available for sale genuine

3M-brand products”. (Compl., ¶¶ 127-128).

       36.     Under Florida common law, unfair competition is an “‘umbrella for all statutory

and nonstatutory causes of action arising out of business conduct which is contrary to honest

practice in industrial or commercial matters.’” Sony Corp. Digital4Less, Inc., Case No. 6:12-

cv-1893-Orl-28-GJK, 2013 U.S. Dist. LEXIS 180717, *12 (M.D. Fla. Dec. 3, 2013) (quoting

Third Party Verification, Inc. v. Signaturelink, Inc., 492 F. Supp. 2d 1314, 1325 (M.D. Fla.

2007)). “For example, a party may claim unfair competition under a variety of theories,

including trademark infringement, Monsanto Co. v. Campuzano, 206 F.Supp.2d 1252, 1267

(S.D. Fla. 2002)”. Id. “As such, there is no single set of ‘elements that apply uniformly to all

claims of unfair competition[.]’” Id., at *13 (quoting Alphamed Pharm. Corp. v. Arriva Pharm.,


                                         Page 21 of 23
Inc., 432 F.Supp.2d 1319, 1353 (S.D. Fla. 2006)). “Accordingly, courts have applied elements

from other established claims to unfair competition claims, where appropriate, on a case-by-

case basis.” Id. (citing examples, including: Planetary Motion, Inc. v. Techsplosion, Inc., 261

F.3d 1188, 1193 n.4 (11th Cir. 2001) (using elements of federal trademark infringement claim

to evaluate sufficiency of unfair competition claim based on trademark infringement);

Investacorp, Inc. v. Arabian Inv. Banking Corp. (Investcorp) E.C., 931 F.2d 1519, 1521 (11th

Cir. 1991) (same)).

       37.     Here, 3M’s allegations mirror those in its trademark infringement claim under

Count I. For the reasons set forth above under subsection A. of this Memorandum of Law,

including but not limited to: (a) the Exhibits attached to the Complaint negate 3M’s allegations;

(b) the Exhibits show that no confusion or mistake was possible; and (c) the first sale doctrine,

3M fails to state a claim for common law unfair competition. See generally, M&B Beverage

Corp., 1997 U.S. Dist. LEXIS 24258, at *39 (concluding that “in light of this Court’s finding

that the Hotel’s federal marks do not infringe upon M&B’s federal registrations, this Court

finds that M&B’s claim for trademark infringement under Florida law must also fail.”).

Consequently, Count VIII fails to state a claim upon which relief can be granted and must be

dismissed.

       WHREFORE, Geftico respectfully requests that this Court enter an Order: (a) granting

the instant Motion; (b) dismissing all claims in 3M’s Complaint for failure to state a claim,

including Count IV with prejudice; and (c) award Geftico such other relief that this Court

deems just and equitable.




                                         Page 22 of 23
                              CERTIFICATE OF SERVICE
       I hereby certify that on May 8, 2020, I electronically filed the foregoing with the Clerk

of Court by using CM/ECF system which will send a notice of electronic filing to Plaintiff’s

Florida counsel, Joseph M. Wasserkrug,, Esq., and on Plaintiff’s Illinois counsel, Michael W.

Weaver, Esq. (mweaver@mwe.com).


                                             /s/ Brandon W. Banks
                                             Brandon W. Banks, Esq.
                                             Florida Bar No.: 587461
                                             Brian M. Walsh, Esq.
                                             Florida Bar No.: 10968
                                             WALSH BANKS LAW
                                             P.O. Box 2271
                                             Orlando, FL 32802
                                             Ph: (407) 259-2426; Fx: (407) 391-3626
                                             Email: brandon.banks@walshbanks.com
                                             Email: brian.walsh@walshbanks.com
                                             Email: hal.morlan@walshbanks.com
                                             Secondary Email: service@walshbanks.com




                                        Page 23 of 23
